EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE


Reasons for Allowance
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 16-20 (non-elected without traverse). 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or reasonably suggest the washing machine of independent claim 1 comprising, inter alia, a drum provided inside a tub and configured to accommodate laundry therein; a controller configured to control the detergent supply device, wherein a detergent supply device comprises: a plurality of cartridges configured to contain an additive, a plurality of electrode sensors sensor configured to detect conductivity of the additive contained in the plurality of cartridges, respectively, a pump configured to extract the additive contained in the plurality of cartridges, wherein a memory is configured to store conductivity data corresponding to a type of the additive to be stored in the plurality of cartridges, and wherein the controller is configured to090 compare the detected conductivity from at least one of the plurality of electrode sensors with the conductivity data stored in the memory, and determine, based on the detected conductivity corresponding to the conductivity data stored in the memory, the additive contained in the plurality of cartridges to be the corresponding type of the additive.
As discussed in Applicant’s specification at p. 73, l. 1 et seq., “it is possible to determine the type of additive contained in the cartridge by an electrode sensor that detects the conductivity of the additive contained in the plurality of cartridges, and the detected value of the electrode sensor… a controller that controls the operation of the detergent supply device, and a pump that extracts the additive contained in the cartridge are provided to automatically input appropriate additives according to a washing course… the controller can determine the type of additive from the detection value of the electrode sensor, and extract the additive contained in the cartridge through the pump. Therefore, even if a user inputs an arbitrary additive to a plurality of cartridges, appropriate additives can be added to the tub according to a washing course from among various types of additives contained in the plurality of cartridges.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711